                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CHRISTOPHER T. ALEXANDER,                          CASE NO. C21-0148-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    SIEMENS HEALTHINEERS; LINCOLN
      FINANCIAL GROUP; TIMOTHY HAUSER;
13    LAURA TIMMONS; and JOHN MATHEWS,
14                          Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Defendants Siemens Healthineers, Timothy
19   Hauser, Laura Timmons, and Jon Matthews’ unopposed motion for an extension of time to
20   respond to Plaintiff’s complaint. Having thoroughly reviewed the motion and relevant record,
21   and finding good cause, the Court GRANTS the motion and ORDERS that Defendants’ deadline
22   to respond to Plaintiff’s complaint is extended to June 11, 2021.
23   //
24   //
25   //
26   //

     MINUTE ORDER
     C21-0148-JCC
     PAGE - 1
 1        DATED this 24th day of May 2021.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Paula McNabb
 4
                                             Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0148-JCC
     PAGE - 2
